                 Case 2:15-cr-00383-JCC Document 34 Filed 03/10/21 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR15-0383-JCC
10                             Plaintiff,                   ORDER
11          v.

12   LORENZO V. MOLINA, JR.,

13                             Defendant.
14

15          This matter comes before the Court on the United States Probation and Pretrial Services
16   Office’s (“Probation Office”) request for early termination of Defendant’s supervised release
17   (Dkt. No. 33). Having thoroughly considered the request, the Government’s opposition, and the
18   balance of the record, the Court hereby DENIES the Probation Office’s request for the reasons
19   explained herein.
20          In 2015, Defendant pleaded guilty to one count of bank fraud. (Dkt. Nos. 3, 6, 10.) The
21   Court imposed 18 months of imprisonment followed by five years of supervised release. (Dkt.
22   Nos. 20, 27.) In August 2017, Defendant was released from prison and began serving his term of
23   supervised release, which is scheduled to end on August 22, 2022. (Dkt. No. 33.)
24          The Probation Office recommends that the Court terminate the balance of Defendant’s
25   supervised release based on its determination that Defendant “has derived the maximum benefit
26   from supervision and does not appear to presently pose a risk to the community.” (Id. at 2.) The


     ORDER
     CR15-0383-JCC
     PAGE - 1
               Case 2:15-cr-00383-JCC Document 34 Filed 03/10/21 Page 2 of 3




 1   Government opposes, pointing out that the instant offense was Defendant’s second fraud crime

 2   (which he committed while on supervision for a 2010 fraud conviction), that he struggled during

 3   the first year of supervised release, and that there are no new or unforeseen circumstances which

 4   would justify early termination. (Dkt. No. 32 at 3–5.) The Government also points out that

 5   Defendant’s obligations under supervised release are minimal, except for travel restrictions,

 6   which the Government does not oppose modifying. (Id. at 5.)

 7          A court may terminate a term of supervised release at any time after the expiration of one

 8   year of supervised release “if it is satisfied that such action is warranted by the conduct of the
 9   defendant released and the interest of justice.” 18 U.S.C. §§ 3564(c), 3583(e). In deciding
10   whether early termination is appropriate, the Court must consider several factors, including the
11   nature and circumstances of the offense, the history and characteristics of the defendant, the need
12   to deter criminal conduct, the need to protect the public from further crimes, and the need to
13   avoid disparity among similarly situated defendants. 18 U.S.C. § 3583(e) (citing to factors listed
14   by 18 U.S.C. § 3553(a)); see also United States v. Emmett, 749 F.3d 817, 820 (9th Cir. 2014).
15   Early termination of supervised release should be granted only “[o]ccasionally” when “changed
16   circumstances—for instance, exceptionally good behavior by the defendant or a downward turn
17   in the defendant’s ability to pay a fine or restitution imposed as conditions of release—will
18   render a previously imposed term or condition of release either too harsh or inappropriately

19   tailored to serve the general punishment goals of section 3553(a).” United States v. Lussier, 104

20   F.3d 32, 36 (2d Cir. 1997); see also United States v. Miller, 205 F.3d 1098, 1101 (9th Cir. 2000).

21          After careful consideration of the 18 U.S.C. § 3583(e) factors, the Court finds that early

22   termination is not warranted. The nature and circumstances of Defendant’s offense were serious.

23   Particularly troubling is Defendant’s history of criminal fraudulent acts, which suggests he

24   remains a danger to others. The Court further notes that Defendant’s recent compliance with the

25   conditions of supervision, including regular employment, are expected milestones that do not

26   render continued supervision no longer appropriate. See, e.g., United States v. Grossi, 2011 WL


     ORDER
     CR15-0383-JCC
     PAGE - 2
               Case 2:15-cr-00383-JCC Document 34 Filed 03/10/21 Page 3 of 3




 1   704364, slip op. at 2 (N.D. Cal. 2011) (finding that “[m]ere compliance with the terms of

 2   supervised release is what is expected, and without more, is insufficient to justify early

 3   termination”). Finally, the Court finds that Defendant’s remaining term of supervision will

 4   continue to provide a legitimate disincentive to resume any criminal behavior and remains

 5   suitably tailored to the offense conduct. See United States v. Saine, Case No. CR13-0256-KDE,

 6   Dkt. No. 44 at 2). In summary, terminating supervised release now would not adequately reflect

 7   the seriousness of the offense, deter criminal conduct, or protect the public from future crimes.

 8          For the foregoing reasons, the Court DENIES the Probation Office’s request for early
 9   termination (Dkt. No. 33).
10          DATED this 10th day of March 2021.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0383-JCC
     PAGE - 3
